 In the Matter of LIHUEPLANTATIONCOMPANY, LTD.andAHIIHINITERMINAL AND WATERFRONT WORKERS'ASSOCIATION,LOCALNo.21744In the Matter of LIHUEPLANTATION COMPANY,LTD.andINTERNA-TIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION,LOCAL No.1-35Cases Nos. R-1590 and R-1591, respectively.Decided January 8,1940Stevedoring Industry-Investigation of Representatives:controversy concern-ing representation of employees;rival organizations;employer refuses to recog=nize either organization until determination of which represents employees inappropriate unit-Unit Appropriate for Collective Bargaining:prior agreementcovering regular terminal employees and casuals;casuals constitute integralpart of stevedore operations;inclusion of casuals,working foremen,and em-ployeeswho devote less than half their time to clerical work;exclusion ofsupervisory employees above rank of working foremen, employees who devotemore than half their time to clerical work, and timekeepers-ElectionOrdered:eligibility of casuals limited.Mr. William A. Babcock, Jr.,for the Board.Smith, Wild, BeebedCades,byMr. Arthur E. Smith,of Honolulu,T. H., for the Company.Mr. R. F. McCarthy,of Honolulu,T. H., for Local No. 21744.Mr. Louis E. Welch,of Honolulu,T. H., for the I. L. W. U.Mr. Albert J. Hoban,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn July 14, 1938, and June 1, 1939, Ahukini Terminal and Water-frontWorkers' Association, Local No. 21744, herein called Local No.21744, affiliated with the American Federation of Labor, and Inter-national Longshoremen's & Warehousemen's Union, Local No. 1-35,Unit 2, herein called the I. L. W. U., affiliated with the Congress ofIndustrial Organizations, respectively, filed with the Regional Di-rector for the Twentieth Region (San Francisco, California) separatepetitions, alleging that questions affecting commerce had arisen con-19 N. L.R. B., No. 19-130 .LIHT E PLANTATION COMPANY, LTD.131cerning the representation of employees of The Lihue PlantationCompany, Limited,' Kauai, Territory of Hawaii, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.2On July 31, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, and Article II, Section 10 (c) (2), of National LaborRelations Board Rules and Regulations-Series 2, ordered an investi-gation in each case and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice andfurther ordered that the cases be consolidated for the purposes ofhearing.On September 21, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponLocal No. 21744, and upon the I. L. W. U. On September 27, 1939,the Regional Director issued a notice of postponement of hearing,copies of which were duly served upon the afore-mentioned parties.Pursuant to notice, a hearing was held from October 9 to 12, 1939, atLihue, Kauai, Territory of Hawaii, before Thomas H. Kennedy, theTrial Examiner duly designated by the Board.The Board and theCompany were represented by counsel, and Local No. 21744 and the1.L.W. U., by representatives, all of whom participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing, the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On October 23 and November 13, 1939,the I. L. W. U. and the Company, respectively, filed briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACTI.THE BUSINESS OF THE COMPANYThe Lihue Plantation Company, Limited, is a corporation or-ganized under and existing by virtue of the laws of the Territory ofHawaii. - It is engaged at Lihue, Island of Kauai, Territory ofHawaii, in the cultivation and harvesting of sugar cane, the produc-Incorrectly referred to in the notice of hearing as Lihue Plantation Company, Ltd.The petition of Local No. 21744 was amended on March 15, 1939, on May 29, 1939,and at the hearing on October 10, 1939. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of raw sugar and molasses,and the storage,sale, and shipmentof sugar, molasses, and other products.At thePort of Ahukini, Island of Kauai, the Company owns andoperates a private terminal at which it is engaged in storing, ship-ping, receiving,and handling cargo and freight for itself and forother persons and firms on the Island.At the Port of Nawiliwili,also situated on. the Island of Kauai, approximately 5 miles from thePort of Ahukini,the Company uses the facilities of a public wharffor shipping and receiving its own freight and in loading and un-loading cargo for others.During 1938the Companyhandled 106,905tons of outgoing freight at the Ports of Ahukini and Nawiliwili,consisting of raw sugar,molasses,pineapples,and general freight.Except for raw sugar,which is shipped to refineries located in theUnited States, all outgoing freight is shipped to ports in the UnitedStates and foreign countries.During the same year,26,403 tons ofincoming freight, consisting principally of such materials as ferti-lizer, jute bags, lime, steel,stock feed, and fuel oil, were handled bythe Company.The bulk of the incoming freight handled by theCompany is shipped to Ahukini and Nawiliwili from other ports inthe Territory of Hawaii,from States and Territories of the UnitedStates, and from foreign countries.In its stevedoring operations,with which this proceeding is concerned,the Company employs ap-proximately 297 persons.We .find that the Company in its operations described above, isengaged in trade, traffic,transportation,and commerce within theTerritory of Hawaii and between the Territory of Hawaii and theseveral States of the United States and foreign countries and thatthe terminal workers employed by the Company are directly engagedin such trade,traffic, transportation,and commerce.H. THEORGANIZATIONS INVOLVEDAhukini Terminal and Waterfront Workers' Association, LocalNo.21744, is a labor organization affiliated with the American Federationof Labor, admitting to membership all terminal workers at the portsof Ahukini and Nawiliwili, exclusive of foremen with the right tohire and discharge and supervisory officials of higher rank.International Longshoremen's & Warehousemen's Union, Local No.1-35,Unit 2, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership all persons em-ployed at terminal work in or about the ports of Ahukiiini andNawiliwili, excluding foremen who have the power to hire or dis-charge and supervisory officials of higher rank than such foremen,timekeepers, and office workers. LIHUE PLANTATION COMPANY, LTD.III. THE QUESTION CONCERNING REPRESENTATION133On October 22, 1937, the Company entered into. a written agree-ment with Ahukini Longshoremen's Industrial Association, hereincalled the Association, in which it recognized the Association as the"sole collective bargaining agency for all its employees at the portof Ahukini, Kauai, T. H., while engaged in activities coming underthe provisions of the Wagner Act."The agreement was to remain ineffect to September 30, 1938, and from year to year thereafter in theabsence of a written notice of a desire to terminate given by one ofthe parties at least 60 days prior to the expiration date.On July 16,1938, Local No. 21744 notified the Company that it had filed a petitionwith the Board requesting an investigation and certification of rep-resentatives and asked that the Company refrain from renewing anyagreements or entering into new agreements with other labor organi-zations.More than 60 days prior to the date of the expiration of itsagreement with the Association, the Company notified the Associa-tion, which had meanwhile obtained a charter from the InternationalLongshoremen's & Warehousemen's Union as Local No. 1-35, Unit 2,that the agreement would terminate on September 30, 1938. Sincethat date the Company has refused to bargain with Local No. 21744or with the I. L. W. U. until the Board has determined which organi-zation represents its employees in an appropriate unit or units.We find that a question has arisen concerning the representationof the terminal employees of the Company and that such questiontends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IV. THE APPROPRIATE UNITIn its stevedoring activities at the ports of Ahukini and Nawili-wili the Company employs three groups of employees : regular ter-minal employees who devote their time exclusively to work in andabout the terminals; Lihue Plantation casual employees, herein calledLihue Plantation casuals, who are engaged principally in agriculturalwork on the Company's plantation at Lihue, but spend a substantialpart of their time at stevedore work; and casual labor procured fromthe village of Kapaa herein called Kapaa casuals, a group of personsnot otherwise employed by the Company, who assist the regular ter-minal employees and the Lihue Plantation casuals in loading andunloading ships.As amended at the hearing, the petition of the I. L. W. U., allegesthat "all terminal 'employees and Lihue Plantation Casuals who workin and about the ports of Ahukini and Nawiliwili, exclusive of execu-tives, office workers, timekeepers, foremen as distinguished from work-ing foremen or gang leaders, and supervisory employees with the283030-41-vol. 19=10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDright to hire and fire," constitute a unit appropriate for the purposesof collective bargaining.The petition of Local No. 21744 alleges thatthe appropriate unit consists of "all regular terminal employees whowork in and about the ports of Ahukini and Nawiliwili exclusive ofthose having the right to hire and fire, and real foremen (as contrastedwith working foremen)."At the hearing, Local No. 21744 furthercontended that if the Board should find that Lihue Plantation casualsshould be included within the appropriate unit with regular terminalemployees, then the Kapaa casuals should also be included.TheCompany agreed substantially with the contentions of Local No. 21744.Regular terminal employees.-TheCompany ordinarily employs forterminal work at the ports of Ahukini and Nawiliwili approximately90 regular workers who engage exclusively in longshore work, main-tenance of terminal facilities, and warehousing.They are able to loadand unload the cargo of approximately 40 per cent of the ships whichstop at Ahukini and Nawiliwili without outside assistance.The regu-lar terminal employees live in a Company camp adjacent to Ahukini,but perform no agricultural labor.As noted above, they were coveredby the 1937 contract between the Company and the Association.Allparties agree, and we find, that the regular terminal employees shouldbe included within the appropriate unit.The Lihue PlantationCasuals.-Approximately 67 workers Whoperform agricultural labor on Lihue Plantation devote 25 per centof their time to assisting the regular terminal employees in loadingand unloading cargo.From January 1 to September 1, 1939, theLihue Plantation casuals spent an average of 481 hours on longshorework.Their assistance is required by the regular terminal employeeson 60 per cent of the ships handled by the Company at b.th portsand, as noted above, they were covered by the 1937 contract betweenthe Association and the Company.Under the circumstances we can-not agree with Local No. 21744 that the Lihue Plantation casuals,should be excluded from the appropriate unit because they are notsteady workers.We find that the Lihue Plantation casuals are prop-erly within the- appropriate unit.Kapaa Casuals.-Whenthe regular terminal employees assisted bythe Lihue Plantation casuals are unable to handle the longshore workat Ahukini and Nawiliwili, the Company obtains from the village ofKapaa, Island of Kauai, a number of workers not otherwise employedby the Company. Since September 1937 the Company has maintaineda list of Kapaa casuals, numbering about 140 names at the time of thehearing, from which it selects a gang of approximately 35 men who aretransported by the Company from the village to the port when theyare needed.During the first 8 months of 1939 the Kapaa casualsaveraged 91 hours of employment with the Company.When cargois being handled the work of the regular terminal employees, the Lihue LIHUE PLANTATION COMPANY, LTD.135Plantation casuals, and the Kapaa casuals is almost identical and allare paid at the same hourly rate.According to its terms, the agreement of October 22, 1937, coveredall employees at the port of Ahukini "while engaged in activities com-ing under the provisions of the Wagner Act." In practice the wagesand hours set forth in the contract were applied to regular terminalemployees, Lihue Plantation casuals, and Kapaa casuals while engagedin longshore work at either Ahukini or Nawiliwili.While there is no evidence that either the I. L. W. U. or Local 21744has attempted to organize the Kapaa casuals, they were covered by thecontract and we believe that they constitute an integral part of thestevedore labor used by the Company at its terminals.Accordinglywe find that. the Kapaa casuals should be included within the appropri-ate unit.'Foremen.-Bothunions agree that foremen, as distinguished fromworking foremen, and supervisory employees with the right to hireand discharge should be excluded from the appropriate unit.Clearlywithin the class excluded are J. W. Bertrand, port superintendent, andF. X. Thiel, port captain.However, the I. L. W. U. objected to theinclusion ofHenry Rente,master mechanic, on the ground that he isthe "roundhouse foreman."Rente is in charge of a crew of approxi-mately eight men who repair locomotives.He performs some of themore difficult mechanical jobs himself.The record shows that theCompany has hired at least one employee upon Rente's recommenda-tion.During the period in which the collective bargaining agree-ment with the Association was in effect, the only foremen not paid timeand a half for overtime were Bertrand, Thiel, and Rente.We findthat the supervisory status of Rente is superior to that of a workingforemen and we shall exclude him from the appropriate unit.The exclusion ofY. Murakami,truck gang foreman;S. Kama,gen-eral working foreman; andK. Omoto,tarpaulin' foreman; was alsorequested by the I. L. W. U. on the ground that these employees exer-cise a degree of supervisory authority which distinguished them fromthe other working foremen.The record shows that the above-namedemployees had no right to hire and discharge or to recommend thehiring or discharge of employees.Each performs manual labor alongwith the employees whose work he directs.There is nothing in thetestimony or in the pay-roll records submitted by the Company whichdistinguishes their authority from that of the other working foremenwhom both unions desire to have included.We find, therefore, that Y.Murakami, S. Kama, and K. Omoto should be included within theappropriate unit."Cf.Matter of Southern California Gas CompanyandUtilityWorker8 OrganizingCommittee, LocalNo.1.48,10 N. L. R. B. 1123. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDClerks.-Duringthe hearing the parties stipulated thatShigeoMiyoshi,chief clerk, should be excluded.We find nothing in therecord which would lead us to depart from the desires of the partiesin this respect and we shall exclude Shigeo Miyoshi from the ap-propriate unit.The I. L. W. U. desires the exclusion ofJ. Sousa,S.Ono, Ferdnando de la Cruz,andL. I?apozo,all of whole areclassified by the Company as clerks.The time of these employeesisdivided between clerical work and manual labor. Sousa checksfreight at Ahukini.Bertrand, the port superintendent, estimatedthat the majority of Sousa's work was office work.One spends 90per cent of his time doing clerical work at Nawiliwili.De la Cruzchecks freight at Nawiliwili for the Inter-Island Steam NavigationCompany, for whom the Company acts as agent, but is sometimesrecalled to Ahukini to do various jobs.Rapozo, who is used at bothAhukini and Nawiliwili selling tickets and doing clerical work forthe Inter-Island Company, devotes less than 25 per cent of his timeto stevedoring.There are other employees classified as clerks bythe Company to whose inclusion none of the parties objects. Itappears that clerical employees, as such, were not covered byy the1937 contract.4Under the circumstances, all clerks upon the payroll of the Company who devote most of their time to office workshall be excluded from the appropriate unit.Employees assigned to Standard Oil Company plant.-TheI.L.W. U. desires the exclusionexclusion ofS. IshidaandS.Fujii,clerks ;N:Kashhna,a gas and oil tank tender; andS. Sugibayasi,a clerk andgas and oil tank tender.These employees are on the pay roll of theCompany but are assigned to work at a plant of the Standard OilCompany located at the Ahukini terminal.There is no justificationfor their exclusion merely because they work upon the property ofanother corporation.Except for clerks it would appear that theseemployees were covered by the 1937 contract with the Association.With respect to the clerical employees we shall treat them as we havetreated other employees of the Company designated as clerks.Thereis some evidence, however, that at least one of these employees de-votes most of his time to clerical work.Those employees engagedat the Standard Oil plant who devote most of their time to clericalwork shall be excluded from the appropriate unit.Miscellaneous Employees.-The I.L.W. U. desires the exclusionofMakoto Moroika,the timekeeper.We shall adhere to our practiceof excluding such an employee where one union desires the exclusion.°*The contract set wage rates for such employees as hatch tenders, winch drivers, jitneydrivers, stevedores,longshoremen,sugar-shute men, and "other employees handling cargoon steamer days."GMatter of The Connor Lu,10er S Laud Co.andInternational1Poodroorke,:sof Aou;rica,Local No. 125 (C. I.0.), 11 N. L. R. B. 776. LIHUE PLANTATION COMPANY, LTD.137The contention of the I. L. W. U. thatModesto Ser2'anois a campboss is.not supported by the evidence.Nor do we believe thatTokijiKurosaki,a camp cleaner, should be excluded from the appropriateunit because he acts as "yard boy" for Bertrand.Both are availableas stevedore workers and as such were covered by the 1937 contract.We find that Modesto Serrano and Tokiji Kurosaki should be in-cluded within the appropriate unit.We find that all regular terminal employees, Lihue Plantationcasuals, and Kapaa casuals employed by the Company at the portsofAhukini and Nawiliwili, including working foremen and em-ployees who devote less than half their time to clerical work, butexcluding supervisory employees above the rank of working foreman,employees who devote more than half their time to clerical work, andthe timekeeper, constitute a unit appropriate for the purposes ofcollective bargaining and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.V.THE DETERMINATION OF REPRESENTATIVESAt the date of the hearing there were approximately 89 regularterminal workers, excluding Bertrand, Thiel, and Rente, employedby the Company.The names of 46 of these regular terminal workersappeared on a list of its members introduced in evidence by LocalNo. 21744.The names of 30 regular terminal employees appearedon authorization cards introduced by the I. L. W. U.During thehearing, the Company furnished a list of 67 Lihue Plantation casualswho had been employed at longshore work between January 1 andSeptember 1, 1939.Local No. 21744 introduced no evidence of mem-bership in this group, but the I. L. W. U. introduced authorizationcards purportedly signed by 58 Lihue Plantation casuals.Neitherorganization offered evidence of membership among the Kapaacasuals.We find that the question concerning representation which hasarisen can best be resolved by the conduct of an election by secretballot.However, among the employees other than regular terminalemployees, and particularly among Kapaa casuals, there are suchgreat differences in the number of hours worked that we feel itnecessary to limit participation in the election to those casuals whohave a substantial interest, in the conditions of employment atAhukini and Nawiliwili.Accordingly, those employees eligible tovote in the election shall be the regular terminal employees withinthe appropriate unit employed by the Company during the pay-roll 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod next preceding the date of this Direction and those LihuePlantation casuals and Kapaa casuals who were employed by theCompany at longshore work for at least 200 hours from January 1to September 1, 1939.Upon the basis of the above findings of fact and the entire recordof the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Lihue Plantation Company, Ltd., Lihue,Island of Kauai, Territory of Hawaii, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor RelationsAct.2.The regular terminal employees, the Lihue Plantation casualsand the Kapaa casuals employed by the Company at the ports ofAhukini and Nawiliwili, including working foremen and employeeswho devote less than half their time to clerical work, but excludingsupervisory employees above the rank of working foremen, clerkswho devote more than half their time to clerical work, and the time-keeper, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of National.Labor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Lihue Plantation Company, Limited, Lihue, Island ofKauai, Territory of Hawaii, an election by secret ballot shall be con-ducted as early as possible but not later than 45 days from the dateof this Direction of Election under the direction and supervision ofthe Regional Director for the Twentieth Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all regular termi-nal employees employed by The Lihue Plantation Company, Lim-ited, during the pay-roll period next preceding the date of this Direc-tion, including working foremen, employees who devote less thanhalf their time to clerical work, employees who did not work duringsuch pay-roll period because they were ill or on vacation, and employeeswho were then or have since been temporarily laid off, and among allLihue Plantation casuals, and Kapaa casuals, who were employed by LIHUE PLANTATION COMPANY, LTD.139the Company at longshore work for at least 200 hours from January1 to September 1, 1939, but excluding supervisory employees above therank of working foremen, employees who devote more than half theirtime to clerical work, the timekeeper, and any employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Ahukini Terminal & Waterfront Workers'Association, Local No. 21744, affiliated with The American Federationof Labor, or by International Longshoremen's &Warehousemen'sUnion, Local 1-35, Unit 2, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining, or by neither.